DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “the pin” in line 12 of the claim should be --the indicator pin--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the pin” in line 5 of the claim should be --the indicator pin--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9 and 12-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Angergors (US 5,943,940). 
Regarding claim 1, Angergors discloses a brake release mechanism (1) for a spring brake actuator (figs. 1-2), in particular a parking or emergency spring brake actuator for use in a commercial vehicle, the brake release mechanism (1) comprising: 
a brake release bolt (46) having a threaded portion (50), 
a running nut (7) engaging the threaded portion (50), the running nut (7) being adapted to axially travel along the threaded portion (50) in order to move a spring brake actuator piston (4) against a force of an actuator power spring (5), 
an indicator device (37) having an indicator pin (11) at least partially accommodated in a receiving space (34) of the release bolt (46), 
wherein the indicator device (37) includes a pin actuator (8, 11, 16, 55) for axially moving the pin (11) relative to the receiving space (34), 
wherein the pin actuator (8, 11, 16, 55) includes an indicator cap (8) attached to the indicator pin (11), the indicator cap (8) having a basic body (note the portion of the cap 8 adjacent to the element 16) and at least one spacing element (note the side wall portion of the cap 8) attached to the basic body (42, 142, 242), the at least one spacing element being abutting the running nut (7).
Re-claim 4, Angergors disclose the brake release bolt (46) comprises a spring element (14) biasing the indicator pin (11) in a first direction (note fig. 2), and a locking piece (9) attached to the release bolt (46), the pin actuator (8, 11, 16, 55) being configured to abut against the locking piece (9) to limit a motion distance of the pin (11) in the first direction.
Re-claim 6, Angergors discloses at least one of the basic body (note the portion of the cap 8 adjacent to the element 16) and the locking piece (9) comprises guiding means (note the surface of the locking piece 9 in contact with the surface 40 of the cap 8) to guide the indicator cap (8) relative to the locking piece (9) in at least one of an axial or radial direction (note fig. 2).
Re-claim 9, Angergors discloses the at least one spacing element (note the side wall portion of the cap 8) is formed as a sleeve.
Re-claim 12, Angergors discloses the indicator pin (11) is located at an operating area (28) of the brake release bolt (46) being accessible or visible from outside a housing (3) of the actuator (note the protecting hat 15 is configured to be removed to visually check the indicator).
Re-claim 13, Angergors discloses the indicator pin (11) is at least partially retracted into the brake release bolt (46) when the running nut (7) forces the indicator cap (8) against a spring force of the spring element (14).
Regarding claim 14, Angergors discloses a spring brake actuator (3) comprising: a brake release mechanism according to claim 1, an actuator housing (22) having an actuator housing base (23), a spring brake actuator piston (4) located in the actuator housing for applying a braking force, and an actuator power spring (5) located between the actuator housing base and the spring brake actuator piston (4), the actuator power spring (5) being effective to push the spring brake actuator piston (4) away from the actuator housing base (23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Angergors (US 5,943,940).
Regarding claim 5, Angergors discloses all claimed limitations as set forth above including the motion distance of the pin (11) in the first direction (note fig. 2) but fails to disclose the motion distance is being limited to at least 3 mm and at most 7 mm as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application was made to limit the motion distance to be at least 3 mm and at most 7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art as such limit will provide a clear indication of the activation status of braking operation so that risk of accidents during service or repair of the system can be minimized. 
Regarding claim 10, Angergors discloses all claimed limitations as set forth above including the indicator pin (11) and the indicator cap (8) are attached to one another via threaded portion and the indicator pin (11) is fitted into a hole (64) in the member (12) with press-fitting but fails to disclose the indicator pin (11) and the indicator cap (8) are press-fittingly attached to one another as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application was made to modify the connection between the indicator pin (11) and the indicator cap (8) of Angergors to be press-fitted will allow quick and easy installation of the members.  

Allowable Subject Matter
Claims 2, 3, 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                      

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657